10-3837-ag
    Li v. Holder
                                                                                  BIA
                                                                           Mulligan, IJ
                                                                          A089 255 843
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 13th day of June, two thousand twelve.

    PRESENT:
             DENNIS JACOBS,
                  Chief Judge,
             ROSEMARY S. POOLER,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _______________________________________

    ZU DONG LI,
             Petitioner,

                   v.                                      10-3837-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:               Adedayo O. Idowu, New York, New
                                  York.
    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; David V. Bernal, Assistant
                                  Director; Yedidya Cohen, Trial
                                  Attorney, Office of Immigration
                                  Litigation, Washington D.C.
        UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Zu Dong Li, a native and citizen of China,

seeks review of a September 1, 2010, order of the BIA

affirming the December 8, 2008, decision of Immigration

Judge (“IJ”) Thomas J. Mulligan pretermitting his

application for asylum and denying his application for

withholding of removal and relief under the Convention

Against Torture (“CAT”).     In re Zu Dong Li, No. A089 255 843

(B.I.A. Sept. 1, 2010), aff’g No. A089 255 843 (Immig. Ct.

N.Y. City Dec. 8, 2008).     We assume the parties’ familiarity

with the underlying facts and procedural history in this

case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s decisions.     See Zaman v.

Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).     The applicable

standards of review are well-established.     See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009).

    Substantial evidence supports the agency’s adverse

credibility determination.     Under the REAL ID Act, which

                                2
applies to Li’s application for relief, “a trier of fact may

base a credibility determination on the demeanor, candor, or

responsiveness of the applicant.”       See 8 U.S.C.

§ 1158(b)(1)(B)(iii).   The IJ found that Li “was providing a

memorized script as opposed to describing real life events”

and that “[h]is answers were sometimes not even responsive

to the questions that were asked.”       By way of example, the

IJ noted that, when Li was asked whether he had departed the

United States since the time of his latest documented

arrival, Li responded “I suffered persecution in China.”          Li

argues that the IJ determined that he was providing scripted

testimony due to this single non-responsive answer.

However, this was not the only non-responsive answer Li

offered during his testimony.       When Li was asked to give his

“true, full and correct name,” he responded “[m]y full name

is apply for political asylum.”       A reasonable fact-finder

would not be compelled to accept Li’s explanations in his

brief that he was nervous, misunderstood the question, that

the interpreter made a mistake, or that he subsequently

corrected the errors.   See Majidi v. Gonzales, 430 F.3d 77,

80-81 (2d Cir. 2005).   Furthermore, despite Li’s argument

that he “spoke both Mandarin and Foo Chow dialect, which

would have caused confusion at the hearing,” Li was provided

                                3
a Foo Chow interpreter, stated that he preferred to testify

in the Foo Chow dialect, indicated that he understood the

translator, and, contrary to instruction, did not inform the

court that he was unable to understand the translation.       To

the extent the IJ’s determination that Li provided non-

responsive answers is construed as a demeanor finding, it is

subject to particular deference.     See Majidi, 430 F.3d at 81

n.1 (the IJ “is in the best position to discern, often at a

glance, whether . . . a witness who hesitated in a response

was nevertheless attempting truthfully to recount what he

recalled of key events or struggling to remember the lines

of a carefully crafted ‘script’”).

       Although Li also argues that the IJ erred in finding

that he failed to provide sufficient details regarding his

five-day detention without seeking to elicit those details

through specific questions, the IJ did in fact probe for

additional details by asking Li “what did you do during each

day?    What was it like? Where specifically were you held?

What were the conditions like?     And anything else that comes

to mind.”    See Jin Shui Qiu v. Ashcroft, 329 F.3d 140, 152

(2d Cir. 2003) (when an applicant gives “spare” testimony,

the fact-finder may “fairly wonder whether the testimony is

fabricated,” and “may wish to probe for incidental


                               4
details”); cf. Jin Chen v. U.S. Dep’t of Justice, 426 F.3d

104, 114 (2d Cir. 2005) (holding that the record did not

support the agency’s adverse credibility finding in the

absence of additional probing).

    Ultimately, because the credibility determination is

supported by substantial evidence, see 8 U.S.C.

§ 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167

(2d Cir. 2008), the agency did not err in denying Li’s

application for asylum, withholding of removal, and CAT

relief.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

2006).    As the adverse credibility determination is

dispositive, we do not address Li’s additional arguments.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.



                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               5